We think that this judgment cannot stand. Conceding that the evidence could justify the conclusion that the claim was based upon certain charges which were discharged by the claimant, yet the evidence *928does not establish that the payments were made from the. money of .the claimant and not from moneys that belonged to the estates of his dead uncles.. The claimant for years Was maintained and supported by them, in ■ the premises, managed, the hotel therein and finally took over the-entire receipts. therefrom absolutely." It seems strange that some of the bills, which are-stale, were not presented to his uncles before death, when they could have been readily paid. Many of theitems now sought to be recovered represent such outlay, ás a tenant at will, who had also taken over the business, would naturally make as incident to the care, of -the premises or the,conduct of the,business. The proof is not of that very, satisfactory character which is required against estates of the .dead,, and for this reason the judgment is reversed, with 'costs to appellant, the order of reference vacated, with leave to .proceed before a new referee if they so elect, or to have the validity" of theclaim determined on the final accounting herein in the 'Surrogate’s Court. Jenks, Burr, Rich and Carr, JJ., concurred; Hirschberg, P. J., dissented.